Citation Nr: 0709929	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for bilateral hearing loss.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1945 to October 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

There is no competent evidence to show that the veteran 
currently has bilateral hearing loss that is related to 
disease or injury in active service or first manifest during 
the year following discharge from service in October 1946.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not due to disease or 
injury incurred in or aggravated by active service, and may 
not be presumed to have been incurred during active duty.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
April 2004.  The notice advised the veteran of what was 
required to prevail on his claim of service connection for 
hearing loss; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit any evidence in his possession that pertained to the 
claim.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a hearing.  The RO has obtained the available service medical 
records, which consisted of the veteran's discharge physical 
examination.  The RO, however, was unsuccessful in obtaining 
the complete service medical record for the reason that the 
remaining records were reportedly in a storage area at the 
National Personnel Records Center in St. Louis, Missouri, 
which was involved in a fire in the early 1970s.  Due to its 
unsuccessful attempts to obtain the remaining service medical 
records, the RO in a letter dated in September 2004 requested 
the veteran to furnish alternative sources of evidence such 
as statements from individuals with whom he served, letters 
written or photographs taken during service, pharmacy 
prescription records, etc.

The RO has also obtained the veteran's VA records, with the 
exception of a January 2004 audiogram report, which is 
further explained in the analysis section herein below.  The 
Board finds that it is not prejudicial to the veteran and his 
hearing loss claim that the audiogram report was not obtained 
for inclusion in the claims folder.  


This claim is denied not on the basis of whether there is 
medical evidence of a current hearing loss (it is assumed) 
but on the basis of the lack of a medical nexus between a 
current hearing loss and the veteran's period of military 
service.  To remand this case to obtain the audiogram would 
therefore be pointless.  The veteran has not identified any 
additional records, such as private reports, for the RO to 
obtain on his behalf.  

The Board notes that VA has not conducted medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's claim, and that further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d).  There is no record of 
hearing loss or complaints relative to hearing loss during 
service, and the veteran's hearing was evaluated as normal at 
the time of the discharge physical examination.  There is no 
competent evidence of persistent or recurrent symptoms 
relative to hearing loss since following his discharge from 
service until many decades later.  Under these circumstances 
a medical examination or medical opinion is not required 
under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran claims that he has hearing loss as a result of 
in-service acoustic trauma.  He argues that he has hearing 
loss related to the firing of weapons on the firing range 
during basic training.  He asserts that he was not provided 
with any type of hearing protection at that time.  

The veteran served on active duty from May 1945 to October 
1946.  His service medical records are unavailable with the 
exception of his discharge physical examination.  On that 
examination, his hearing was evaluated as within normal 
limits, that is, his hearing was 15/15 for whispered voice in 
both ears.  

Documentation in the file shows that efforts to obtain the 
remaining service medical records were unsuccessful because 
the records were presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
The veteran has not furnished any alternative sources of 
evidence to "substitute" for the missing service medical 
records, as requested in September 2004.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

Post-service medical records, which consist solely of VA 
records, show that the veteran was seen while as an inpatient 
in the blind rehabilitation program in October 2003 for 
evaluation of his private-issue right ear canal hearing aid 
(he complained that it was not functioning properly).  He was 
seen in an audiology consult in January 2004 for further 
evaluation, at which time it was noted that he then wore a 
1990 self-purchased hearing aid in the right ear.  He 
underwent an audiogram, and the assessment was mild to 
profound sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear, for 
which he was subsequently fitted for bilateral hearing aids.  
This is the initial diagnosis of hearing loss reflected in 
the file, and it comes more than 50 years after the veteran's 
discharge from service in October 1946.  

The claims file does not contain the VA audiogram report of 
January 2004, and in fact the file is without any audiogram 
report with auditory thresholds identified in various 
specified frequencies and speech recognition results.  Thus, 
there is no objective evidence in the record to indicate 
clearly whether the veteran's current hearing impairment 
actually meets the standards under 38 C.F.R. § 3.385 for 
consideration as a disability for VA purposes.  In any event, 
even assuming that the results of the audiogram show in an 
objective manner that the veteran currently meets the 
standards of a hearing disability under VA law, there is no 
medical evidence of a nexus between current hearing loss 
disability on the one hand and the veteran's period of 
service or his first post-service year on the other hand.  
The medical reports in the claims file simply do not 
substantiate this.  

Although the veteran himself asserts that he has hearing loss 
that is related to his active service, as a layperson he is 
not competent to provide the requisite opinion as to the 
existence or etiology of a hearing loss disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his assertions 
do not constitute competent medical evidence that his hearing 
loss was related to his service.

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's presumed bilateral hearing 
loss was not caused by any disability or disease incurred in 
service, manifested within the first post-service year, or 
otherwise related to service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


